Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jared Steven Lawson, Appellant                       Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 29014).
No. 06-22-00032-CR        v.                         Memorandum Opinion delivered by Justice
                                                     van Cleef, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgments of the
court below. We affirm the trial court’s judgments of conviction.
       We note that the appellant, Jared Steven Lawson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED SEPTEMBER 27, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk